COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER ON MOTION FOR EN BANC RECONSIDERATION


Cause number and style:       01-16-00120-CR;
                              Ashley Mere Howard v. State of Texas

Date motion filed:            May 10, 2017

Party filing motion:          Appellant, Ashley Mere Howard


     The justices of the Court have unanimously voted to deny appellant’s motion for en
banc reconsideration. It is ordered that the motion is denied.


Judge’s signature:      /s/ Harvey Brown___________
                       Acting for the En Banc Court*

Date: July 25, 2017



*En banc Court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Massengale, Brown, and Lloyd.